95 F.3d 1167
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Catherine E. BAUER, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
96-3163.
United States Court of Appeals, Federal Circuit.
Aug. 16, 1996.

Before NEWMAN, PLAGER and CLEVENGER, Circuit Judges.
PER CURIAM.


1
Petitioner Catherine E. Bauer seeks review of a decision of the Merit Systems Protection Board ("Board") dismissing her petition for appeal as untimely filed.  The Board found that Ms. Bauer did not exercise due diligence when she failed to file an appeal within 35 days after the May 18, 1995 date of the reconsideration decision.  Accordingly, the Board held that appellant failed to show good cause for the delay in filing her appeal or good cause to waive the regulatory time limit, and dismissed the appeal as untimely.  We affirm.

DISCUSSION

2
The Board may waive its filing deadline if the appellant demonstrates good cause for the delay in filing, and the Board has broad discretion in determining what constitutes good cause.   Mendoza v. Merit Systems Protection Board, 966 F.2d 650, 652 (Fed.Cir.1992) (in banc ).  Therefore, this court's review of Board decisions dismissing for untimeliness of filing is limited to whether the Board's decision not to waive the regulatory time limit was arbitrary, an abuse of discretion, or otherwise not in accordance with the law.   Id., 5 U.S.C. § 7703(c) (1988).  The burden was on Ms. Bauer to prove facts which would show that she exercised diligence and ordinary prudence in filing her appeal beyond the stated deadline.   Mendoza, 966 F.2d at 652.   In this case, all petitioner did was submit a statement demonstrating that she misread the court's instructions and misunderstood her filing deadline.  That statement does not demonstrate good cause for delay in filing;  the Board did not abuse its discretion.